Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.

Response to Arguments
3.	The interpretation of claim 28 under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, set forth in the Final Office Action mailed on 9/22/2021, has been maintained.
4.	Applicant’s arguments, see remarks page 6-11, filed 12/06/2021, with respect to the rejection(s) of claim(s) 1, 3-15 and 28 under 35 U.S.C. §102(a)(1) as being anticipated by Ma (US 2015/0015288 A1) and Claims 2 and 17-22 under 35 U.S.C. 103 as being unpatentable over Ma ‘288 A1 in view of Mennitt et al. (US 5334857 A) have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 8-9, regarding amended independent claim 1 that “Claim 1 patentably distinguishes over such a structure, at least because it recites in part, “a substrate ... 
Nevertheless, applicant has amended the claims of the present application to include limitations suggested by the Examiner during the telephonic interview. For example, independent claims | and 28 have been amended to recite in part that the substrate includes first and second opposed surfaces, and that the test pads and semiconductor die are mounted on the (same) first side of the substrate. As acknowledged during the interview, these features are not disclosed or suggested in Ma.
Given that Ma fails to disclose or suggest the invention recited in the claims as discussed above, it is respectfully submitted that independent claims | and 28, and claims dependent thereon, are patentable over Ma. The Examiner is invited to reconsider the rejection in light of the above. It is therefore respectfully requested that the rejection of claims 1, 3-15 and 28 under 35 U.S.C. §102(a)(1) be withdrawn (Remarks-Page-9)”.

Examiner Response:
Applicant’s arguments, see page 8-9, have been fully considered and are persuasive. Therefore the rejection has been withdrawn. However applicant has amended the claims which necessitates a new ground of rejection. The following underlined limitations are newly added in claims 1, 17 and 28, “a substrate including a first surface and a second surface opposed to the first surface, the substrate comprising one or more test pads on the first surface of the substrate, and the semiconductor die mounted on the first surface of the substrate”. Therefore, In view of applicant’s claim amendment, Brophy is applied to meet at least the amended limitation in claims 1, 17 and 28 and claims 1, 17 and 28 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Brophy as set forth below. See the rejection set forth below.

The argument (Remarks Page 9-10) regarding the rejection of dependent claims is moot as stated above regarding independent claims 1, 17 and 28. See the rejection set forth below. 

Examiner Note: For expedite prosecution, Examiner is proposing to amend claim 1 including any of the limitation from dependent claims 4, 5 or 6 and also the limitation of control die 102 and memory die 104 in Figure 2 as explained in Paragraph 22 of the present application PGPUB No. US 20200006163 A1. For expedite prosecution Applicant’ representative is invited to call to discuss the proposed amendment for allowability of the claims.



CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 28,  has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“debugging feature means: Paragraph [0016]: In one embodiment, the through-package debug features comprise filled or plated vias extending from a surface of the semiconductor device, through a device housing, down to test pads on the substrate.


 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-12, 15, 17-22 and 28 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Brophy et al. (Hereinafter “Brophy”) in the US Patent Number US 6649832 B1.

Regarding claim 1, Brophy teaches a semiconductor device (an apparatus and method for coupling with an internally packaged component and/or connection on the die and/or substrate of a surface mount package; Column 1 Line 10-13; Figure 2A and Figure 2B (1): Modified Figure 2A and Figure 2B of Brophy and Figure 2B (2): Modified Figure 2B of Brophy below), comprising:
a semiconductor die [20] (Mounted upon substrate 10 is a semiconductor die 20; Column 7 Line 62);
a substrate [10] including a first surface and a second surface opposed to the first surface (Figure 2B (1): Modified Figure 2B of Brophy below shows the substrate [10] including a first surface and a second surface opposed to the first surface), the substrate [10] comprising
one or more test pads [16] (Semiconductor die 20 is wire bonded to bonding pads 16, electrically coupling therethrough and other components (e.g., interconnect structure 11; FIG. 4) to conducting balls 22; Column 7 Line 65-67) on the first surface of the substrate [10] (Figure 2B (1): Modified Figure 2B of Brophy above shows one or more test pads [16] on the first surface of the substrate [10]), 
and the semiconductor die [20] mounted on the first surface of the substrate [10] (Mounted upon substrate 10 is a semiconductor die 20; Column 7 Line 62) (Modified Figure 2A of Brophy below shows a top perspective of a surface mount package (SMP) 200A displaying a substrate 10, substantially rectangular, supports cover 21 and underlying components (e.g., semiconductor die 20 and bonding pad 16; FIG. 2B). Cover 21 is disposed over substrate 10 and the underlying components, and is fixedly attached to substrate 10; Column 7 Line 16-25; Mounted upon substrate 10 is a semiconductor die 20; Column 7 Line 62), 
the one or more test pads [16] electrically coupled to one or more debug ports on the semiconductor die [20] (Semiconductor die 20 is wire bonded to bonding pads 16, electrically coupling therethrough and other components (e.g., interconnect structure 11; FIG. 4) to conducting balls 22; Column 7 Line 65-67; The port where the test pad is electrically coupled to the semiconductor die is the debug ports);
a housing [21] (cover 21 as the housing) encasing the semiconductor die [20] (A substrate 10, substantially rectangular, supports cover 21 and underlying components (e.g., semiconductor die 20 and bonding pad 16; FIG. 2B). Cover 21 is disposed over substrate 10 and the underlying components, and is fixedly attached to substrate 10; Column 7 Line 16-25; Cover 21 covers die 20, bonding pads 16, and part or all of the upper surface of substrate 10; Column 8 Line 3-4); and

    PNG
    media_image1.png
    809
    880
    media_image1.png
    Greyscale

Figure 2A and Figure 2B (1): Modified Figure 2A and Figure 2B of Brophy
one or more debug features [25] (hole 25 is the debug feature as it is used for debugging) (Cover 21 has a number of access portals such as holes 25 penetrating it. Advantageously, access portals 25 allow direct access to underlying components, such as die 20 and bonding pads 16. In the present illustration, seven access portals penetrate cover 21; Column 8 Line 4-9) having a first end spaced from the substrate [10] on a surface of the housing [21] and a second end terminating at the one or more test pads [16] at the first surface of the substrate [10] (Cover 21 has an access portal 25, such as a hole. In the present embodiment, five holes each provide separate access portals 25. Any number of access portals may be formed into cover 21, arrayed as required by the application. Access portals 25 may be formed by molding, as when a molded cover 21 is fabricated, for example in an injection molding or extrusion process. In one embodiment, the access portal may be drilled, punched, melted, or otherwise formed by penetrating a cover. Access portals 25 each allow selective direct access to a component underlying cover 21 (e.g., die 20 and bonding pads 16; FIG. 2B); Column 7 Line 38-48; Figure 2B (2): Modified Figure 2B of Brophy below shows the one or more debug features 25 having a first end spaced from the substrate [10] on a surface of the housing [21] and a second end terminating at the one or more test pads [16] at the first surface of the substrate [10]),

    PNG
    media_image2.png
    432
    844
    media_image2.png
    Greyscale

Figure 2B (2): Modified Figure 2B of Brophy

the one or more debug features [25] configured to receive a probe [33] on the first end of the one or more debug features [25] for debugging or testing the semiconductor device (A digital logic analyzer 32 is electrically coupled by a test probe 33 to one of the bonding pads 16 via one of the access portals 25. This exemplifies a temporary electrical interface for testing and/or debugging purposes; Column 8 Line 27-30; Modified Figure 2B (1) of Brophy above shows the one or more debug features [25] configured to receive a probe [33] on the first end of the one or more debug features [25] for debugging or testing the semiconductor device; Debug feature receives the probe at the first end where the opening of the debug feature started in the top of the cover 21).

Regarding claim 2, Brophy teaches a semiconductor device, wherein 
the housing [21] is comprised of a thermoplastic or thermosetting resin (Cover 21 is composed, in one embodiment, of a moldable substance such as a plastic or other polymer. Covers may also be composed of other materials, such as ceramic, glass, quartz, mica, or metal. Metal covers may require application of layers of electrical insulation. In the present embodiment, cover 21 is molded from an organic biphenyl polymer; Column 7 Line 26-37; Thermosetting Plastics, also known as thermosetting resins, are rigid polymeric materials), 
the one or more debug features [25] provided within one or more holes [25] formed through the thermoplastic or thermosetting resin (Cover 21 has an access portal 25, such as a hole. In the present embodiment, five holes each provide separate access portals 25. Any number of access portals may be formed into cover 21, arrayed as required by the application. Access portals 25 may be formed by molding, as when a molded cover 21 is fabricated, for example in an injection molding or extrusion process. In one embodiment, the access portal may be drilled, Column 7 Line 38-48).

Regarding claim 3, Brophy teaches a semiconductor device, wherein 
the one or more debug features [25] are configured to receive the probe [33] (A digital logic analyzer 32 is electrically coupled by a test probe 33 to one of the bonding pads 16 via one of the access portals 25. This exemplifies a temporary electrical interface for testing and/or debugging purposes; Column 8 Line 27-30) at the first end at the surface of the housing [21] (Modified Figure 2B (1) of Brophy above shows the one or more debug features [25] are configured to receive the probe [33] at the first end at the surface of the housing [21]; The probe is received in the hole as the debug feature).

Regarding claim 7, Brophy teaches a semiconductor device, wherein 
the one or more debug features [25] are configured to receive the probe [33] at the second end in contact with the one or more test pads [16] (A digital logic analyzer 32 is electrically coupled by a test probe 33 to one of the bonding pads 16 via one of the access portals 25. This exemplifies a temporary electrical interface for testing and/or debugging purposes; Column 8 Line 27-30; Modified Figure 2B (1) of Brophy above shows the one or more debug features [25] are configured to receive the probe [33] at the second end in contact with the one or more test pads [16]).

Regarding claim 8, Brophy teaches a semiconductor device, wherein 
the one or more debug features [25] are one or more open channels through the housing [21] (Cover 21 has an access portal 25, such as a hole. In the present embodiment, five holes each provide separate access portals 25. Any number of access portals may be formed into cover 21, arrayed as required by the application. Access portals 25 may be formed by molding, as when a molded cover 21 is fabricated, for example in an injection molding or extrusion process. In one embodiment, the access portal may be drilled, punched, melted, or otherwise formed by penetrating a cover. Access portals 25 each allow selective direct access to a component underlying cover 21 (e.g., die 20 and bonding pads 16; FIG. 2B); Column 7 Line 38-48; Access portal 25 is a hole and which is like an open channel through the housing).

Regarding claim 9, Brophy teaches a semiconductor device, wherein 
the one or more debug features [25] are positioned at one or more edges of the surface of the housing [21] (Figure 2A and Figure 2B (1): Modified Figure 2A and Figure 2B of Brophy above shows the one or more debug features [25] are positioned at one or more edges of the surface of the housing [21]).

Regarding claim 10, Brophy teaches a semiconductor device, wherein 
the one or more debug features [25] comprise multiple debug features at one or more edges of the housing [21] (Cover 21 has an access portal 25, such as a hole. In the present embodiment, five holes each provide separate access portals 25. Any number of access portals may be formed into cover 21, arrayed as required by the application; Column 7 Line 38-42; Figure 2A: Modified Figure 2A of Brophy above shows that the one or more debug features [25] 

Regarding claim 11, Brophy teaches a semiconductor device, wherein 
the one or more debug features [25] comprise one or more debug features [25] at multiple edges of the housing [21] (Cover 21 has an access portal 25, such as a hole. In the present embodiment, five holes each provide separate access portals 25. Any number of access portals may be formed into cover 21, arrayed as required by the application; Column 7 Line 38-42; Figure 2A: Modified Figure 2A of Brophy above shows that the one or more debug features [25] comprise multiple edges of the housing [21] (at both the top side of Figure 2A and bottom side edge of Figure 2A above)).

Regarding claim 12, Brophy teaches a semiconductor device, further comprising 
a plurality of solder balls [22] (Beneath substrate 10 is an array of conductive appurtenances 22, such as solder balls; Column 7 Line 55-58) on the second surface of the substrate [10] (Figure 2B (1): Modified Figure 2A and Figure 2B of Brophy above shows a plurality of solder balls [22] on the second surface of the substrate [10]), the solder balls [22] configured to mount the semiconductor device on a host device [PCB as the host device] (Referring to Figure 2B (1): Modified Figure 2B of Brophy, surface mount package 200B is viewed from a cut away side perspective. Beneath substrate 10 is an array of conductive appurtenances 22, such as solder balls, which enable surface mount package 200 to be mounted upon a PCB and electrically coupled to circuits thereon. In the present embodiment, SMP 200B is an exemplary BGA, but exemplifies any SMP; Column 7 Line 55-60).
Regarding claim 15, Brophy teaches a semiconductor device, wherein 
the semiconductor die comprises a controller die [20] (Semiconductor die 20 is wire bonded to bonding pads 16, electrically coupling therethrough and other components (e.g., interconnect structure 11; FIG. 4) to conducting balls 22, effectuating electrical coupling therethrough to circuits on a PCB mounting surface mount package 200; Column 7 Line 65-67 and Column 8 Line 1-2; Semiconductor die here functions as controlling the interconnection therefore semiconductor die 20 functions as a controller die).

Regarding claim 17, Brophy teaches a semiconductor device (an apparatus and method for coupling with an internally packaged component and/or connection on the die and/or substrate of a surface mount package; Column 1 Line 10-13; Figure 2A and Figure 2B (1): Modified Figure 2A and Figure 2B of Brophy and Figure 2B (2): Modified Figure 2B of Brophy above), comprising:
a semiconductor die [20] (Mounted upon substrate 10 is a semiconductor die 20; Column 7 Line 62);
a substrate [10] including a first and second opposed surfaces (Figure 2B (1): Modified Figure 2B of Brophy above shows the substrate [10] including a first surface and a second surface opposed to the first surface), the substrate [10] comprising
one or more test pads [16] (Semiconductor die 20 is wire bonded to bonding pads 16, electrically coupling therethrough and other components (e.g., interconnect structure 11; FIG. 4) to conducting balls 22; Column 7 Line 65-67) on the first surface (Figure 2B (1): Modified Figure 2B of Brophy above shows one or more test pads [16] on the first surface of the substrate [10]), 
and the semiconductor die [20] mounted on the first surface of the substrate [10] (Mounted upon substrate 10 is a semiconductor die 20; Column 7 Line 62) (Modified Figure 2A of Brophy below shows a top perspective of a surface mount package (SMP) 200A displaying a substrate 10, substantially rectangular, supports cover 21 and underlying components (e.g., semiconductor die 20 and bonding pad 16; FIG. 2B). Cover 21 is disposed over substrate 10 and the underlying components, and is fixedly attached to substrate 10; Column 7 Line 16-25; Mounted upon substrate 10 is a semiconductor die 20; Column 7 Line 62), 
the one or more test pads [16] electrically coupled to one or more debug ports on the semiconductor die [20] (Semiconductor die 20 is wire bonded to bonding pads 16, electrically coupling therethrough and other components (e.g., interconnect structure 11; FIG. 4) to conducting balls 22; Column 7 Line 65-67; The port where the test pad is electrically coupled to the semiconductor die is the debug ports);
molding compound [21] (cover 21 as the housing) (Cover 21 is composed, in one embodiment, of a moldable substance such as a plastic or other polymer. Covers may also be composed of other materials, such as ceramic, glass, quartz, mica, or metal. Metal covers may require application of layers of electrical insulation. In the present embodiment, cover 21 is molded from an organic biphenyl polymer; Column 7 Line 26-37) encasing the semiconductor die [20] (A substrate 10, substantially rectangular, supports cover 21 and underlying components (e.g., semiconductor die 20 and bonding pad 16; FIG. 2B). Cover 21 is disposed over substrate 10 and the underlying components, and is fixedly attached to substrate 10; Column 7 Line 16-25; Cover 21 covers die 20, bonding pads 16, and part or all of the upper surface of substrate 10; Column 8 Line 3-4);
one or more debug features [25] [25] (hole 25 is the debug feature as it is used for debugging) (Cover 21 has a number of access portals such as holes 25 penetrating it. Advantageously, access portals 25 allow direct access to underlying components, such as die 20 and bonding pads 16. In the present illustration, seven access portals penetrate cover 21; Column 8 Line 4-9) formed through the molding compound [21] (Cover 21 has an access portal 25, such as a hole. In the present embodiment, five holes each provide separate access portals 25. Any number of access portals may be formed into cover 21, arrayed as required by the application. Access portals 25 may be formed by molding, as when a molded cover 21 is fabricated, for example in an injection molding or extrusion process. In one embodiment, the access portal may be drilled, punched, melted, or otherwise formed by penetrating a cover. Access portals 25 each allow selective direct access to a component underlying cover 21 (e.g., die 20 and bonding pads 16; FIG. 2B); Column 7 Line 38-48),
the one or more debug features [25] having a first end formed through the molding compound [21] and terminating at an external surface of the semiconductor device (top of the cover 21 is the external surface of the semiconductor device) and a second end within the molding compound [21] in contact with the one or more test pads [16] on the first surface of the substrate [10] (Cover 21 has an access portal 25, such as a hole. In the present embodiment, five holes each provide separate access portals 25. Any number of access portals may be formed into cover 21, arrayed as required by the application. Access portals 25 may be formed by molding, as when a molded cover 21 is fabricated, for example in an injection molding or extrusion process. In one embodiment, the access portal may be drilled, punched, melted, or otherwise formed by penetrating a cover. Access portals 25 each allow selective direct access to a component underlying cover 21 (e.g., die 20 and bonding pads 16; FIG. 2B); Column 7 Line 38-48; Figure 2B (2): Modified Figure 2B of Brophy above  shows the one or more debug features [25] having a first end formed through the molding compound [21] and terminating ant an external surface of the semiconductor device (top of the cover 21) and a second end within the molding compound [21] in contact with the one or more test pads [16] on the first surface of the substrate [10]),
the one or more debug features [25] configured to receive a probe [33] on the first end of the one or more debug features [25] for debugging or testing the semiconductor device (A digital logic analyzer 32 is electrically coupled by a test probe 33 to one of the bonding pads 16 via one of the access portals 25. This exemplifies a temporary electrical interface for testing and/or debugging purposes; Column 8 Line 27-30; Modified Figure 2B (1) of Brophy above shows the one or more debug features [25] configured to receive a probe [33] on the first end of the one or more debug features [25] for debugging or testing the semiconductor device; Debug feature receives the probe at the first end where the opening of the debug feature started in the top of the cover 21).

Regarding claim 18, Brophy teaches a semiconductor device, wherein 
the one or more debug features [25] are configured to receive the probe [33] (A digital logic analyzer 32 is electrically coupled by a test probe 33 to one of the bonding pads 16 via one of the access portals 25. This exemplifies a temporary electrical interface for testing and/or debugging purposes; Column 8 Line 27-30) at the first end at the surface of the molding compound [21] (Modified Figure 2B (1) of Brophy above shows the one or more debug features [25] are configured to receive the probe [33] at the first end at the surface of the housing [21]; The probe is received in the hole as the debug feature).
Regarding claim 19, Brophy teaches a semiconductor device, wherein 
the debug features comprise one or more test pins [37] of conductive material terminating at the surface of the molding compound [21] (Pogo pins, especially solid (e.g., non-spring-loaded) pogo pins are have particularly good electrical performance characteristics at high frequencies (e.g., in the range between 1 and 10 gHz), as do fuzz balls, metallic dendrite connectors, and elastomerically suspended gold wire grids. In the present embodiment, a pogo pin 37, electrically coupled to the other illustrated bonding pad 16, enables an interface with a system component 39. This exemplifies an electrical interface for signal transfer, such as data exchange, which may be permanent, semi-permanent, or temporary, which is transmitted without coupling required via solder balls 22 and PCB circuits connected thereto; Column 8 Line 32-43).


Regarding claim 20, Brophy teaches a semiconductor device, wherein 
the one or more debug features [25] are configured to receive the probe [33] at the second end in contact with the one or more test pads [16] (A digital logic analyzer 32 is electrically coupled by a test probe 33 to one of the bonding pads 16 via one of the access portals 25. This exemplifies a temporary electrical interface for testing and/or debugging purposes; Column 8 Line 27-30; Modified Figure 2B (1) of Brophy above shows the one or more debug features [25] are configured to receive the probe [33] at the second end in contact with the one or more test pads [16]).

Regarding claim 21, Brophy teaches a semiconductor device, wherein 
the one or more debug features [25] are one or more open channels through the housing [21] (Cover 21 has an access portal 25, such as a hole. In the present embodiment, five holes each provide separate access portals 25. Any number of access portals may be formed into cover 21, arrayed as required by the application. Access portals 25 may be formed by molding, as when a molded cover 21 is fabricated, for example in an injection molding or extrusion process. In one embodiment, the access portal may be drilled, punched, melted, or otherwise formed by penetrating a cover. Access portals 25 each allow selective direct access to a component underlying cover 21 (e.g., die 20 and bonding pads 16; FIG. 2B); Column 7 Line 38-48; Access portal 25 is a hole and which is like an open channel through the housing).


Regarding claim 22, Brophy teaches a semiconductor device, wherein 
the semiconductor die comprises a controller die [20] (Semiconductor die 20 is wire bonded to bonding pads 16, electrically coupling therethrough and other components (e.g., interconnect structure 11; FIG. 4) to conducting balls 22, effectuating electrical coupling therethrough to circuits on a PCB mounting surface mount package 200; Column 7 Line 65-67 and Column 8 Line 1-2; Semiconductor die here functions as controlling the interconnection therefore semiconductor die 20 functions as a controller die).

Regarding claim 28, Brophy teaches a semiconductor device (an apparatus and method for coupling with an internally packaged component and/or connection on the die and/or substrate of a surface mount package; Column 1 Line 10-13; Figure 2A and Figure 2B (1): , comprising:
a semiconductor die [20] (Mounted upon substrate 10 is a semiconductor die 20; Column 7 Line 62);
a substrate [10] including a first and second opposed surfaces (Figure 2B (1): Modified Figure 2B of Brophy above shows the substrate [10] including a first surface and a second surface opposed to the first surface), the substrate [10] comprising
one or more test pads [16] (Semiconductor die 20 is wire bonded to bonding pads 16, electrically coupling therethrough and other components (e.g., interconnect structure 11; FIG. 4) to conducting balls 22; Column 7 Line 65-67) on the first surface of the substrate [10] (Figure 2B (1): Modified Figure 2B of Brophy above shows one or more test pads [16] on the first surface of the substrate [10]), 
the semiconductor die [20] also mounted on the first surface of the substrate [10] (Mounted upon substrate 10 is a semiconductor die 20; Column 7 Line 62) (Modified Figure 2A of Brophy below shows a top perspective of a surface mount package (SMP) 200A displaying a substrate 10, substantially rectangular, supports cover 21 and underlying components (e.g., semiconductor die 20 and bonding pad 16; FIG. 2B). Cover 21 is disposed over substrate 10 and the underlying components, and is fixedly attached to substrate 10; Column 7 Line 16-25; Mounted upon substrate 10 is a semiconductor die 20; Column 7 Line 62), 
the one or more test pads [16] electrically coupled to one or more debug ports on the semiconductor die [20] (Semiconductor die 20 is wire bonded to bonding pads 16, electrically coupling therethrough and other components (e.g., interconnect structure 11; FIG. 4) to Column 7 Line 65-67; The port where the test pad is electrically coupled to the semiconductor die is the debug ports);
a housing [21] (cover 21 as the housing) encasing the semiconductor die [20] (A substrate 10, substantially rectangular, supports cover 21 and underlying components (e.g., semiconductor die 20 and bonding pad 16; FIG. 2B). Cover 21 is disposed over substrate 10 and the underlying components, and is fixedly attached to substrate 10; Column 7 Line 16-25; Cover 21 covers die 20, bonding pads 16, and part or all of the upper surface of substrate 10; Column 8 Line 3-4); and
debugging means [25] (hole 25 is the debug feature as it is used for debugging) (Cover 21 has a number of access portals such as holes 25 penetrating it. Advantageously, access portals 25 allow direct access to underlying components, such as die 20 and bonding pads 16. In the present illustration, seven access portals penetrate cover 21; Column 8 Line 4-9) for debugging or testing the semiconductor device (A digital logic analyzer 32 is electrically coupled by a test probe 33 to one of the bonding pads 16 via one of the access portals 25. This exemplifies a temporary electrical interface for testing and/or debugging purposes; Column 8 Line 27-30; Modified Figure 2B (1) of Brophy above shows the one or more debug features [25] configured to receive a probe [33] on the first end of the one or more debug features [25] for debugging or testing the semiconductor device; Debug feature receives the probe at the first end where the opening of the debug feature started in the top of the cover 21), the debugging means [25] having a first end spaced from the substrate [10] on an external surface of the semiconductor device (top of the cover 21 is the external surface of the semiconductor device) and a second end terminating at the one or more test pads [16] at the first surface of the substrate [10] within the housing [21] (Cover 21 has an access portal 25, such as a hole. In the Column 7 Line 38-48; Figure 2B (2): Modified Figure 2B of Brophy above shows the one or more debug features 25 having a first end spaced from the substrate [10] on an external surface of the semiconductor device (top of the cover 21) and a second end terminating at the one or more test pads [16] at the first surface of the substrate [10] within the housing 21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Brophy ‘832 B1 in view of Ma in the US patent Application Publication Number US 20150015288 A1.

Regarding claim 4, Brophy fails to teach a semiconductor device, wherein the debug features comprise one or more vias filled with a conductive material.
 (a test probe apparatus for integrated circuit devices and methods of use thereof; Paragraph [0002] Line 2-4); FIG. 1, there is shown a partial cross-sectional view of an electronic package 10; Paragraph [0017] Line 1-2), wherein 
the debug features [1, 2] comprise one or more vias [1, 2] filled with a conductive material [21-24] (Conductive plating layers [21-24]as the conductive material) (The various layers of circuitry in the circuitized substrate carrier 14 are electrically interconnected to one another and to the semiconductor chip 12 by the plated through hole or through -via 1, 2 which may be formed by drilling holes (e.g., with a laser drill) that intersect the circuit features that are to be connected and then plating the walls of the holes with conductive plating layers 21-24 to form electrical connections; Paragraph [0018] Line 9-16; walls of the via ifs filled with conductive material). The purpose of doing so is to make electrical contact with a contact pad, to form electrical connections. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Brophy in view of Ma, because Ma teaches to include one or more vias filled with a conductive material makes electrical contact with a contact pad more accurately (Paragraph [0017]), forms good electrical connections (Paragraph [0018]).


Regarding claim 5, Brophy fails to teach a semiconductor device, wherein the debug features comprise one or more vias plated with a conductive material.
Ma teaches a semiconductor device (a test probe apparatus for integrated circuit devices and methods of use thereof; Paragraph [0002] Line 2-4); FIG. 1, there is shown a partial cross-sectional view of an electronic package 10; Paragraph [0017] Line 1-2), wherein 
the debug features [1, 2] comprise one or more vias [1, 2] plated with a conductive material [21-24] (The various layers of circuitry in the circuitized substrate carrier 14 are electrically interconnected to one another and to the semiconductor chip 12 by the plated through hole or through -via 1, 2 which may be formed by drilling holes (e.g., with a laser drill) that intersect the circuit features that are to be connected and then plating the walls of the holes with conductive plating layers 21-24 to form electrical connections; Paragraph [0018] Line 9-16). The purpose of doing so is to make electrical contact with a contact pad, to form electrical connections. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Brophy in view of Ma, because Ma teaches to include vias plated with a conductive material makes electrical contact with a contact pad more accurately (Paragraph [0017]), forms good electrical connections (Paragraph [0018]). 


Regarding claim 6, Brophy fails to teach a semiconductor device, wherein the debug features comprise one or more conductive columns soldered to the test pads.
Ma teaches a semiconductor device (a test probe apparatus for integrated circuit devices and methods of use thereof; Paragraph [0002] Line 2-4); FIG. 1, there is shown a partial cross-sectional view of an electronic package 10; Paragraph [0017] Line 1-2), wherein 
the debug features [1, 2] comprise one or more conductive columns [21, 22] (Figure 1 of Ma above shows the conductive plates 21, 22 as the conductive column) soldered to the test pads [26, 28] (Conductive plating layers [21-24] as the conductive material) (The various layers of circuitry in the circuitized substrate carrier 14 are electrically interconnected to one another Paragraph [0018] Line 9-16; As formed, the conductive plating layers 21-24 connect the various layers of circuitry in the circuitized substrate carrier 14 with the contact pads 26-28 formed on the front and back exterior surfaces of the circuitized substrate carrier 14; Paragraph [0018] Line 16-20). The purpose of doing so is to make electrical contact with a contact pad, to form electrical connections. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Brophy in view of Ma, because Ma teaches to include one or more conductive columns in the debug features makes electrical contact with a contact pad (Paragraph [0017]), forms good electrical connections (Paragraph [0018]), 


Claims 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Brophy ‘832 B1 in view of Tay et al. (Hereinafter “Tay”) in the US Patent Number US 6740984 B2.

Regarding claim 16, Brophy fails to teach a semiconductor device, further comprising one or more memory die.
Tay teaches a board-on-chip and chip-on-board ball grid array, including fine ball grid array, semiconductor chip packages (Column 1 Line 13-15), further comprising 
one or more memory die [16] (A semiconductor die 16, such as a dynamic random access memory (DRAM) device for example, is mounted on the opposite or bottom side of the Column 1 Line 33-36). The purpose of doing so is to provide a low-profile BGA or FBGA semiconductor packages due to space limitations, to provide stackable ball grid array semiconductor chip packages which may be used to form highly dense, low profile microelectronic components and to better protect the semiconductor chip, or device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Brophy in view of Tay, because Tay teaches to include one or more memory die provides a low-profile BGA or FBGA semiconductor packages due to space limitations, provides stackable ball grid array semiconductor chip packages which may be used to form highly dense, low profile microelectronic components and to better protect the semiconductor chip, or device.


Regarding claim 23, Brophy fails to teach a semiconductor device, further comprising one or more memory die.
Tay teaches a board-on-chip and chip-on-board ball grid array, including fine ball grid array, semiconductor chip packages (Column 1 Line 13-15), further comprising 
one or more memory die [16] (A semiconductor die 16, such as a dynamic random access memory (DRAM) device for example, is mounted on the opposite or bottom side of the substrate which is not viewable in drawing FIG. 1; Column 1 Line 33-36). The purpose of doing so is to provide a low-profile BGA or FBGA semiconductor packages due to space limitations, to provide stackable ball grid array semiconductor chip packages which may be used to form highly 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Brophy in view of Tay, because Tay teaches to include one or more memory die provides a low-profile BGA or FBGA semiconductor packages due to space limitations, provides stackable ball grid array semiconductor chip packages which may be used to form highly dense, low profile microelectronic components and to better protect the semiconductor chip, or device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Hammel (US 6010915 A) discloses, “High Performance Debug I/O-FIG. 2 illustrates the present invention employing top side probing of a package for debug testing. FIG. 2 shows a semiconductor package 106 mounted on a printed circuit board 100. Semiconductor package 106 has a die 102 therein. Die 102 has a debug pad 140 that is connected to pad 144 on package 106 via wire 142. Pad 144 of package 106 is connected to a through hole 148 that connects to another plane in the package 106 via trace 146. Through hole 148 is connected to debug pad 152 on a top surface of package 106 via trace 150. Debug pad 152 is then accessed for debug testing at 154; Column 2 Line 55-65; Hammel also discloses all the limitation of the independent claim 1 however Hammel does not disclose the molding compound”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866